646 So. 2d 213 (1994)
Ronald TIBERO, Appellant,
v.
STATE of Florida, Appellee.
No. 94-392.
District Court of Appeal of Florida, Fifth District.
December 16, 1994.
James B. Gibson, Public Defender, and James T. Cook, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Belle B. Turner, Asst. Atty. Gen., Daytona Beach, for appellee.

OPINION ON REHEARING
PER CURIAM.
We granted the State's motion for rehearing in this cause and, because there is a recurring problem in the trial court's grant of costs in criminal cases, we elect to consider this case en banc. After considering the supplemental briefing and en banc oral argument, we conclude, as did the original panel, that the assessment by the trial court of a $48.00 deposit to First Step of Volusia County, Inc. is beyond the authority of the court.
We are unable to agree with the State that the court's inherent authority justifies this award. While we agree that the court has inherent authority to order those things "that are reasonably necessary for the administration of justice within the scope of its jurisdiction,"[1] the deposit to First Step simply does not meet this condition. The State presented no other authority for the assessment. The requirement for such deposit, therefore, is stricken from the conditions of probation.
In all other respects, the judgment and order of probation are affirmed.
AFFIRMED as modified.
HARRIS, C.J., and DAUKSCH, COBB, W. SHARP, GOSHORN, PETERSON, GRIFFIN, DIAMANTIS and THOMPSON, JJ., concur.
NOTES
[1]  Rose v. Palm Beach County, 361 So. 2d 135 (Fla. 1978).